Per Cwriam.

Appeal by the claimant from a decision of the Workmen’s Compensation Board reversing a decision and award of a Referee and dismissing her claim on the ground that claimant did not sustain an accidental injury arising out of and in the course of her employment. Claimant, a file clerk, alleges that on Friday, September 23, 1960 she aggravated a pre-existing low back condition when she bent over and pulled out the lowest drawer on a large file cabinet. She asserts that on straightening up she felt a pain radiating down her right leg. She continued to work the remaining two hours but on arriving home went to bed where she rentained for the week end. She returned to work on Monday and continued working through the week although the pain became increasingly worse. Over the week end of the 30th she again remained in bed, but her symptoms became so severe that she could not return to work on October 1, 1960. The board has found that the evidence indicates that her disability was due solely to her pre-existing low back condition and not to her work activities. This was a factual determination and since it was based on substantial evidence may not be disturbed. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Aulisi, JJ., concur.